Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17, 19 and 20 are objected to because of the following informalities:  
Claim 17, line 2, should read “a first bearing assembly, the first bearing assembly being the bearing assembly of claim 2; and”.
Claim 19 and 20 currently depend from claim 17 which is the assembly but the preamble recites “the method”, “claim 17” in both claims should be - -claim 18- -.
Appropriate correction is required.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3 and 7-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-14 and 17-20 of U.S. Patent No. 11,009,071. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims cover the same general subject matter.  More specifically the issued claims and the claims of the instant application listed above are almost identical with the difference between claim 1 of the patent and claim 2 of the instant application being one term, the term “about” prior to the values, however the term “about” in the patent is inclusive of all values above, below and including the specific value.  Therefore the patent, while broader in scope, fully encompasses the current claim 2.  The remainder of the claims in the first group map as follow, the first claim number being the patent, the second being the instant application and any distinction is listed in parenthesis: 2:3 (term “about”), 4:7 (term “about”), 6:8, 7:9, 8:10, 9:11, 10:12, 11:13, 12:14, 3:15,14:16; 17:17.
Similarly claim 18 of the instant application and the patent differ from each other based on the use of the term “about”.  However claim 18 of the instant application also includes fewer material parameters, missing the 125 Oersteds requirement in the instant application, but the materials listed in both the patent and the instant application are listed in the alternative and thus both claims cover combinations of properties that are the same.  Excluding one option from a list of alternatives and excluding the word “about”, while setting forth a different scope overall, does not provide a patentable distinction.  Claims 19 and 20, assuming dependency from claim 18 are also not patentably distinct for the same reasons and the combination of claims 18 and 19, other than the use of the term “about”, covers the same combination of claims 18 and 19 of the patent.  Claim 20 in both documents matches as well.
Claim 21 of the instant application is also not distinct from claim 1 of the patent.  Again one distinction is the use and lack of the term “about” which does not define a patentable distinction as explained above.  Claim 21 also adds an alternative to the list of properties, however since this is in the alternative the claims don’t define a patentable distinction since the lists of alternatives include two of the same options.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656